Citation Nr: 0332372	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
perforated eardrums, chronic otitis media, tinnitus, and 
impaired hearing.  

2.  Entitlement to service connection for perforated 
eardrums, chronic otitis media, tinnitus, and impaired 
hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to 
November 1945.  

This matter arises from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

The issue of entitlement to service connection for perforated 
eardrums, chronic otitis media, tinnitus, and impaired 
hearing will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  An unappealed March 1993 administrative decision by the 
RO denied service connection for hearing loss, tinnitus, 
perforated eardrums, and chronic otitis media.  

2.  The evidence submitted since the RO's March 1993 
administrative decision is neither cumulative nor duplicative 
of evidence previously submitted, and bears directly and 
substantially on the issue under consideration.  Moreover, 
the evidence is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for hearing loss, 
tinnitus, perforated eardrums, and chronic otitis media.  


CONCLUSIONS OF LAW

1.  The March 1993 administrative decision by the RO, denying 
the veteran's claim for service connection for hearing loss, 
tinnitus, perforated eardrums, and chronic otitis media, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  The evidence received since the RO's March 1993 
administrative decision is new and material, and the 
veteran's claims for service connection for hearing loss, 
tinnitus, perforated eardrums, and chronic otitis media, have 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his previously denied claims 
for service connection for hearing loss, tinnitus, perforated 
eardrums, and chronic otitis media.  He alleges that while 
serving on flying status in the U.S. Army Air Forces during 
World War II, he was exposed to severe environmental trauma 
which resulted in his diagnosed hearing loss, tinnitus, 
perforated eardrums, and chronic otitis media.  In that 
regard, he maintains that while flying on patrol, his 
aircraft experienced a sudden loss of altitude resulting from 
an atmospheric disturbance.  The veteran contends that with 
the sudden change in air pressure, his eardrums ruptured, and 
that he has since experienced hearing loss, tinnitus, and 
chronic otitis media.  Accordingly, the veteran asserts that 
service connection for those disorders is warranted.  

Historically, the veteran's initial claim for service 
connection for hearing loss, tinnitus, perforated eardrums, 
and chronic otitis media was denied by a February 1981 rating 
decision.  The veteran did not appeal that decision, which 
subsequently became final.  In September 1992, the veteran 
attempted to reopen the previously denied claim.  Such claim 
was ultimately denied by an administrative decision of March 
1993.  The veteran did not appeal that decision.  Most 
recently, the veteran attempted to reopen his claim in May 
2000.  That claim was denied by a rating decision of May 
2001, based on a finding that he had not submitted new and 
material evidence to reopen the previously denied claim.  
This appeal followed.  As the March 1993 administrative 
decision became final, the veteran's claims for service 
connection for hearing loss, tinnitus, perforated eardrums, 
and chronic otitis media may only be reopened if new and 
material evidence has been submitted.  See generally 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356, 
1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously submitted, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (now codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA eliminates 
the concept of a "well-grounded claim," and provides that 
the VA shall make all reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and with notice given to 
the claimant regarding the applicable law and the types of 
evidence the VA will attempt to obtain and what the claimant 
is responsible for obtaining.  The provisions of the VCAA 
generally apply to all claims for VA benefits, but with 
respect to claims involving whether new and material evidence 
has been submitted to reopen previously denied claims for 
service connection, the claimant must still submit new and 
material evidence to reopen the previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the claimant of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary to 
substantiate his or her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Further, in such cases, the VA has a 
duty to assist a claimant in obtaining evidence he or she has 
identified as relevant to the claim to reopen or that would 
otherwise substantiate his or her claims for VA benefits.  
See 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the appellant of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  

As noted, while the VCAA eliminated the concept of a "well-
grounded claim," it did not eliminate the requirement for a 
claimant to submit new and material evidence in order for a 
previously denied claim to be reopened.  Accordingly, if new 
and material evidence has been found to have been submitted, 
the claim is reopened, and adjudicated on the merits, taking 
into account the VA's redefined obligations with respect to 
the duty to assist the claimant in developing evidence.  VA 
must ensure that all other due process requirements have been 
met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as that which has not been 
previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  The 
duty to notify has remained in effect, and pursuant to a VBA 
Fast Letter, No. 01-13 (Fed. 5, 2001), there is a duty to 
obtain evidence from any new source identified by the 
claimant.  Again, the Board emphasizes that the regulatory 
amendment is effective prospectively for claims filed on or 
after August 29, 2001.  The appellant's current appeal will 
therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case, such 
as the one under consideration, have remained unchanged.  
Service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during such service.  See generally 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  In order for a 
grant of service connection to be warranted, there must be 
medical evidence of a present disability, evidence of an 
injury or disease in service, and competent medical evidence 
of a nexus or link between the currently diagnosed disorder 
and the claimant's active service.  

The evidence considered by the RO in reaching its March 1993 
administrative decision consisted of VA clinical treatment 
records dating from September 1972 through November 1972, A 
VA audiological examination dated in January 1981, and the 
report of a VA rating examination dated in December 1980.  In 
addition, the Board notes that the veteran's wife submitted a 
statement in support of the veteran's claim.  The veteran's 
service medical records had not been located by the time of 
the March 1993 administrative decision.  

A review of the VA clinical treatment records discloses that 
between September and November 1972, the veteran had been 
given medication, presumably for otitis media, and had been 
fitted for hearing aids.  No mention of the duration of his 
hearing and ear-related problems was made at that time.  The 
VA audiological examination report dated in January 1981 
discloses that the veteran had bilateral sensorineural 
hearing loss  No other discussion of the etiology was offered 
at that time. 

The report of the December 1980 VA rating examination 
discloses that the veteran provided a history of having 
experienced a very rapid descent of some 15,000 feet while 
flying, and that he had experienced sudden ear pain and loss 
of hearing at that time.  According to the veteran, he had 
since experienced recurrent ear infections and drainage from 
his ears.  He indicated that he had worn bilateral hearing 
aids since 1948, and experienced intermittent tinnitus in 
both ears.  The veteran further indicated that hearing aids 
were of limited usefulness because fluid in his ears would 
clog the hearing aids.  He would then have to send them out 
for cleaning, and such became impracticable over time.  On 
examination, his eardrums were characterized as being very 
scarred, injected, and thickened.  Tuning fork test revealed 
air conduction greater than bone conduction.  Weber test was 
in the midline, although the veteran stated that his right 
ear had better hearing.  The examining physician concluded by 
stating that he felt that the veteran had chronic otitis 
media, bilaterally, with associated sensorineural hearing 
loss and intermittent tinnitus.  He stated that such seemed 
to be secondary to damage to the veteran's ears sustained in 
a rapid descent during the 1940s in an aircraft.  

In a statement dated in January 1981, received from the 
veteran's wife, she indicated that she had met the veteran in 
1948, and that he had always experienced hearing problems.  
She went on to state that the veteran's mother had often told 
her that the veteran's hearing prior to service had been 
good, but that difficulties with hearing became manifest 
during his service.  

A VA Form 07-3101, dated in October 1980 indicates that the 
veteran's service medical records had been destroyed in a 
1972 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, and could not be reconstructed.  In 
addition, it was then determined that one of the veteran's 
units of assignment, the 645th Flying Squadron, had been 
inactivated in April 1944.  

The veteran's claims were initially denied by a February 1981 
rating decision on the basis that his service medical records 
were unavailable and that there was no evidence to show that 
any hearing loss, tinnitus, perforated eardrums, or chronic 
otitis media were incurred in or as a result of his active 
service.  As noted, by the administrative decision of March 
1993 the RO advised the veteran that it would be necessary to 
submit new and material evidence to reopen the previously 
denied claims.  Nothing further was received from the veteran 
until the most recent claim to reopen was submitted in May 
2000.  

Evidence received since the RO's March 1993 administrative 
decision includes a lay statement received from an associate 
of the veteran dated in May 2000, the report of a VA 
audiometric examination dated in October 2000, duplicate 
treatment records, and statements made by the veteran in 
support of his claims to reopen.  The October 2000 
audiometric examination report discloses that the veteran 
suffered from bilateral sensorineural hearing loss.  The 
examiner did not address the cause or duration of the hearing 
loss, however.  In his personal statements, the veteran 
reiterated his assertions, as discussed above.  Those 
statements are significant primarily because they are 
consistent with those assertions the veteran made when his 
claims were initially denied in February 1981.  Also received 
were morning reports dated in May 1944 indicating that the 
veteran was on sick call for an unidentified reason.  Those 
records were the only service personnel or service medical 
records to have been obtained.  

Of greatest significance, however, is the lay statement 
received in May 2000 from D. T., the wife of a former 
military associate of the veteran.  According to D. T., she 
had spoken with the veteran in 1946, after his discharge from 
service.  She noted at that time that the veteran had 
difficulty hearing and in understanding spoken words.  
Afterwards, when she encountered the veteran, he wore hearing 
aids, although she was unable to state when she first 
observed the veteran to wear hearing aids.  In addition, D. 
T. stated that she knew the veteran prior to World War II, 
and that he had been in the same training squadron as her 
husband.  D. T. included an obituary of her husband who had 
retired from the U.S. Air Force as a major, and had been 
wounded in combat.  

The Board has evaluated the foregoing, and concludes that the 
veteran has submitted new and material evidence in this case.  
Accordingly, the Board concludes that the evidence is 
sufficient to reopen the previously denied claims for service 
connection for bilateral hearing loss, tinnitus, perforated 
eardrums, and chronic otitis media.  At the time of the March 
1993 rating decision, the evidence of record was limited to 
essentially contemporaneous clinical treatment records, 
personal statements made in support of his claim, and a VA 
rating examination report containing a medical examiner's 
opinion that the veteran's ear-related problems stemmed from 
his active service.  The examination report containing a 
medical nexus with respect to the claimed disorders was 
considered, but was apparently not found to have been 
supported by corroborating evidence, to the extent the Board 
can now determine.  

The newly submitted evidence, however, while not including a 
medical opinion addressing the etiology of the veteran's ear-
related disorders, nonetheless contains a credible statement 
by an individual who knew the veteran both before and after 
the injury, and who indicated that the veteran experienced 
hearing difficulty within one year of his discharge from 
service in 1946.  While arguably not qualified to render any 
sort of medical diagnosis, D. T., who observed him in 1946 
was able to note his apparent difficulty with hearing at that 
time.  There is no reason to suggest that D. T. was not 
competent to observe the veteran's hearing difficulties at 
that time or afterwards.  Moreover, from those service 
records that are available, it is uncontroverted that the 
veteran served on flight status during World War II, and that 
he would have been exposed to any occupational hazards, such 
as any long-term effects from radical or sudden pressure 
changes resulting from sudden changes in altitude.  

The Board finds that such evidence, indicating that the 
veteran experienced hearing difficulty within one year of his 
discharge from service, was not previously of record when the 
case was last administratively adjudicated in March 1993.  
Further, such evidence is directly relevant to the veteran's 
claims, and is favorable to his claim in that such evidence 
is generally supportive of his contentions when considered in 
its entirety.  The Board finds, therefore, that such evidence 
is clearly sufficient to warrant reopening of the veteran's 
claim for service connection for bilateral hearing loss, 
tinnitus, ruptured eardrums, and chronic otitis media.  

In that regard, the Board finds that the newly submitted 
evidence is clearly not cumulative or duplicative of evidence 
previously considered.  Moreover, it was not of record at the 
time of the March 1993 decision.  The Board finds such 
evidence to be of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection.  See Hodge, supra.  
The Board concludes, therefore, that the newly submitted 
evidence is sufficient to reopen the previously denied claims 
for service connection for hearing loss, tinnitus, ruptured 
eardrums, and chronic otitis media.  The veteran's appeal is 
accordingly granted to that extent only.  

While sufficient to reopen the previously denied claim, 
however, the Board finds that the objective medical evidence 
is not sufficient to allow for adjudication of the veteran's 
claim at this time.  Further evidentiary development must be 
undertaken, and such will be addressed in the REMAND portion 
of this decision.  With respect to the issue of whether new 
or material evidence has been submitted to reopen the 
previously denied claim, the Board finds that such evidence 
has been submitted, and the claim is reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for perforated 
eardrums, chronic otitis media, tinnitus, and impaired 
hearing is reopened.  The appeal is granted to that extent 
only.  


REMAND

As noted, the veteran asserts that while in service, he 
sustained ruptured eardrums resulting from a sudden change in 
air pressure after his aircraft experienced a sudden 1500-
foot drop in altitude during World War II.  The veteran's 
contentions in that regard are well documented.  He claims 
that following the incident, he has experienced chronic 
otitis media, bilateral hearing loss, and intermittent 
tinnitus.  The veteran's service medical records were 
reported to have been destroyed by fire at the NPRC and 
cannot be reconstructed.  He has, however, submitted a signed 
statement dated in May 2000 from an individual who knew him 
both before the war began and shortly after his discharge 
from service.  That individual stated that she noticed that 
he had difficulty hearing as early as 1946, and that he 
subsequently wore hearing aids bilaterally.  

The veteran underwent a VA rating examination in December 
1981 in which the examiner concluded that he had chronic 
otitis media, bilateral sensorineural hearing loss, and 
intermittent tinnitus as a result of the sudden change in air 
pressure caused by the sudden drop in altitude he experienced 
while flying in service.  Such evidence was apparently found 
to be insufficient to warrant establishing service connection 
for the above-captioned disorders.  The Board finds, however, 
that in light of the unavailability of the veteran's service 
medical records, further evidentiary development is 
necessary.  

The veteran should be scheduled to undergo a VA rating 
examination, conducted by the appropriate medical specialist, 
to determine the etiology and severity of any diagnosed 
hearing loss, tinnitus, chronic otitis media and ruptured 
eardrums.  The examiner is requested to state, after 
reviewing the objective medical evidence contained in the 
claims file, and after conducting a contemporaneous clinical 
examination, including any indicated studies and/or tests, to 
state whether or not the claimed disorders are present.  If 
not, the examiner should so state.  If found to be present, 
the examiner is requested to state whether it is at least as 
likely as not that those diagnosed disorders are consistent 
with the type of injury and circumstances the veteran has 
claimed, or whether it is at least as likely as not that such 
were incurred in or as a result of the veteran's active 
service.  Once the foregoing is completed, the RO may proceed 
to readjudicate the veteran's claim on the basis of all 
available evidence.  

The RO should also ensure that all notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA) have been met.  See VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed hearing loss, 
tinnitus, ruptured eardrums, and chronic 
otitis media dating from the time of his 
discharge from service to the present.  
The RO should obtain and associate with 
the claims file any such identified 
records.  If no additional records have 
been identified or are otherwise 
unavailable, the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by an appropriate medical 
specialist to determine the nature, 
etiology, and severity of any diagnosed 
hearing loss, tinnitus, perforated 
eardrums, and chronic otitis media.  The 
veteran's claims file must be provided to 
the examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the relevant medical 
evidence contained in the veteran's 
claims file, and to conduct a thorough 
clinical examination, to include any 
indicated studies and/or tests.  The 
examiner is requested to offer an opinion 
as to whether or not the veteran 
currently experiences any hearing loss, 
tinnitus, ruptured eardrums, or chronic 
otitis media.  If any or all of those 
disorders are not found, the examiner 
should so indicate.  If any of the 
disorders complained of are found to be 
present, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any of the 
diagnosed disorders were incurred in or 
as a result of any incident of the 
veteran's active service.  In addition, 
the examiner is requested to state 
whether any such diagnosed disorders are 
consistent with the type of injury the 
veteran alleges occurred involving 
ruptured eardrums resulting from a sudden 
change in atmospheric pressure caused by 
a sudden change in altitude.  If not, the 
examiner should so state.  In addition, 
the examiner is requested to offer a 
complete rationale for all opinions 
offered in the typewritten examination 
report, and is further requested to 
reconcile any opinions offered with any 
other relevant medical opinion(s) of 
record, to include the report of the 
December 1981 VA rating examination.  

3.  The RO should ensure that all 
directives as outlined above have been 
complied with, and that all notice and 
duty to assist requirements as set forth 
in the VCAA have been met.  The RO should 
then readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss, tinnitus, 
ruptured eardrums, and chronic otitis 
media on the basis of all available 
evidence.  If the decision remains 
unfavorable to the veteran, he and his 
service representative should be provided 
with a supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the 
issues on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



